 

BIOXCEL THERAPEUTICS, INC.
2020 INCENTIVE AWARD PLAN

 

EXHIBIT 10.1

 

ARTICLE I.
Purpose

 

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Article XI.

 

ARTICLE II.
Eligibility

 

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

 

ARTICLE III.
Administration and Delegation

 

3.1            Administration. The Plan is administered by the Administrator.
The Administrator has authority to determine which Service Providers receive
Awards, grant Awards and set Award terms and conditions, subject to the
conditions and limitations in the Plan. The Administrator also has the authority
to take all actions and make all determinations under the Plan, to interpret the
Plan and Award Agreements and to adopt, amend and repeal Plan administrative
rules, guidelines and practices as it deems advisable. The Administrator may
correct defects and ambiguities, supply omissions and reconcile inconsistencies
in the Plan or any Award as it deems necessary or appropriate to administer the
Plan and any Awards. The Administrator’s determinations under the Plan are in
its sole discretion and will be final and binding on all persons having or
claiming any interest in the Plan or any Award.

 

3.2            Appointment of Committees. To the extent Applicable Laws permit,
the Board may delegate any or all of its powers under the Plan to one or more
Committees or officers of the Company or any of its Subsidiaries. The Board may
abolish any Committee or re-vest in itself any previously delegated authority at
any time.

 

ARTICLE IV.
Stock Available for Awards

 

4.1            Number of Shares. Subject to adjustment under Article VIII and
the terms of this Article IV, Awards may be made under the Plan covering up to
the Overall Share Limit. As of the Plan’s effective date under Section 10.3, the
Company will cease granting awards under the Prior Plan; however, Prior Plan
Awards will remain subject to the terms of the Prior Plan. Shares issued under
the Plan may consist of authorized but unissued Shares, Shares purchased on the
open market or treasury Shares.

 

4.2            Share Recycling. If all or any part of an Award or Prior Plan
Award expires, lapses or is terminated, exchanged for cash, surrendered,
repurchased, canceled without having been fully exercised or forfeited, in any
case, in a manner that results in the Company acquiring Shares covered by the
Award or Prior Plan Award at a price not greater than the price (as adjusted to
reflect any Equity Restructuring) paid by the Participant for such Shares or not
issuing any Shares covered by the Award or Prior Plan Award, the unused Shares
covered by the Award or Prior Plan Award will, as applicable, become or again be
available for Award grants under the Plan. Further, Shares delivered (either by
actual delivery or attestation) to the Company by a Participant to satisfy the
applicable exercise or purchase price of an Award or Prior Plan Award and/or to
satisfy any applicable tax withholding obligation (including Shares retained by
the Company from the Award or Prior Plan Award being exercised or purchased
and/or creating the tax obligation) will, as applicable, become or again be
available for Award grants under the Plan. The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards or Prior Plan Awards shall
not count against the Overall Share Limit.

 



 

 

 

4.3            Incentive Stock Option Limitations. Notwithstanding anything to
the contrary herein, no more than 10,000,000 Shares may be issued pursuant to
the exercise of Incentive Stock Options.

 

4.4            Substitute Awards. In connection with an entity’s merger or
consolidation with the Company or the Company’s acquisition of an entity’s
property or stock, the Administrator may grant Awards in substitution for any
options or other stock or stock-based awards granted before such merger or
consolidation by such entity or its affiliate. Substitute Awards may be granted
on such terms as the Administrator deems appropriate, notwithstanding
limitations on Awards in the Plan. Substitute Awards will not count against the
Overall Share Limit (nor shall Shares subject to a Substitute Award be added to
the Shares available for Awards under the Plan as provided above), except that
Shares acquired by exercise of substitute Incentive Stock Options will count
against the maximum number of Shares that may be issued pursuant to the exercise
of Incentive Stock Options under the Plan. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan (and Shares subject to such Awards shall not be added to the Shares
available for Awards under the Plan as provided above); provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors prior to such acquisition or combination.

 

ARTICLE V.
Stock Options and Stock Appreciation Rights

 

5.1            General. The Administrator may grant Options or Stock
Appreciation Rights to Service Providers subject to the limitations in the Plan,
including any limitations in the Plan that apply to Incentive Stock Options. The
Administrator will determine the number of Shares covered by each Option and
Stock Appreciation Right, the exercise price of each Option and Stock
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Stock Appreciation Right. A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value or a combination of the two
as the Administrator may determine or provide in the Award Agreement.

 

5.2            Exercise Price. The Administrator will establish each Option’s
and Stock Appreciation Right’s exercise price and specify the exercise price in
the Award Agreement. The exercise price will not be less than 100% of the Fair
Market Value on the grant date of the Option or Stock Appreciation Right.

 



2 

 

 

5.3            Duration. Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.
Notwithstanding the foregoing, if the Participant, prior to the end of the term
of an Option or Stock Appreciation Right, violates the non-competition,
non-solicitation, confidentiality or other similar restrictive covenant
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company or any of
its Subsidiaries, the right of the Participant and the Participant’s transferees
to exercise any Option or Stock Appreciation Right issued to the Participant
shall terminate immediately upon such violation, unless the Company otherwise
determines.

 

5.4            Exercise. Options and Stock Appreciation Rights may be exercised
by delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

 

5.5            Payment Upon Exercise. Subject to Section 10.8, any Company
insider trading policy (including blackout periods) and Applicable Laws, the
exercise price of an Option must be paid by:

 

(a)            cash, wire transfer of immediately available funds or by check
payable to the order of the Company, provided that the Company may limit the use
of one of the foregoing payment forms if one or more of the payment forms below
is permitted;

 

(b)            if there is a public market for Shares at the time of exercise,
unless the Company otherwise determines, (A) delivery (including telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; provided that such amount is paid
to the Company at such time as may be required by the Administrator;

 

(c)            to the extent permitted by the Administrator, delivery (either by
actual delivery or attestation) of Shares owned by the Participant valued at
their Fair Market Value;

 

(d)            to the extent permitted by the Administrator, surrendering Shares
then issuable upon the Option’s exercise valued at their Fair Market Value on
the exercise date;

 

(e)            to the extent permitted by the Administrator, delivery of a
promissory note or any other property that the Administrator determines is good
and valuable consideration; or

 

(f)            to the extent permitted by the Company, any combination of the
above payment forms approved by the Administrator.

 



3 

 

 

ARTICLE VI.
Restricted Stock; Restricted Stock Units

 

6.1            General. The Administrator may grant Restricted Stock, or the
right to purchase Restricted Stock, to any Service Provider, subject to the
Company’s right to repurchase all or part of such shares at their issue price or
other stated or formula price from the Participant (or to require forfeiture of
such shares) if conditions the Administrator specifies in the Award Agreement
are not satisfied before the end of the applicable restriction period or periods
that the Administrator establishes for such Award. In addition, the
Administrator may grant to Service Providers Restricted Stock Units, which may
be subject to vesting and forfeiture conditions during the applicable
restriction period or periods, as set forth in an Award Agreement. The
Administrator will determine and set forth in the Award Agreement the terms and
conditions for each Restricted Stock and Restricted Stock Unit Award, subject to
the conditions and limitations contained in the Plan.

 

6.2            Restricted Stock.

 

(a)            Dividends. Participants holding shares of Restricted Stock will
be entitled to all ordinary cash dividends paid with respect to such Shares,
unless the Administrator provides otherwise in the Award Agreement. In addition,
unless the Administrator provides otherwise, if any dividends or distributions
are paid in Shares, or consist of a dividend or distribution to holders of
Common Stock of property other than an ordinary cash dividend, the Shares or
other property will be subject to the same restrictions on transferability and
forfeitability as the shares of Restricted Stock with respect to which they were
paid.

 

(b)            Stock Certificates. The Company may require that the Participant
deposit in escrow with the Company (or its designee) any stock certificates
issued in respect of shares of Restricted Stock, together with a stock power
endorsed in blank.

 

6.3            Restricted Stock Units.

 

(a)            Settlement. The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, in a manner intended to comply
with Section 409A.

 

(b)            Stockholder Rights. A Participant will have no rights of a
stockholder with respect to Shares subject to any Restricted Stock Unit unless
and until the Shares are delivered in settlement of the Restricted Stock Unit.

 

(c)            Dividend Equivalents. If the Administrator provides, a grant of
Restricted Stock Units may provide a Participant with the right to receive
Dividend Equivalents. Dividend Equivalents may be paid currently or credited to
an account for the Participant, settled in cash or Shares and subject to the
same restrictions on transferability and forfeitability as the Restricted Stock
Units with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement.

 

ARTICLE VII.
Other Stock or Cash Based Awards

 

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

 



4 

 

 

ARTICLE VIII.
Adjustments for Changes in Common Stock
and Certain Other Events

 

8.1            Equity Restructuring. In connection with any Equity
Restructuring, notwithstanding anything to the contrary in this Article VIII,
the Administrator will equitably adjust each outstanding Award as it deems
appropriate to reflect the Equity Restructuring, which may include adjusting the
number and type of securities subject to each outstanding Award and/or the
Award’s exercise price or grant price (if applicable), granting new Awards to
Participants, and making a cash payment to Participants. The adjustments
provided under this Section 8.1 will be nondiscretionary and final and binding
on the affected Participant and the Company; provided that the Administrator
will determine whether an adjustment is equitable.

 

8.2            Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, combination,
amalgamation, repurchase, recapitalization, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or sale or exchange of Common Stock or other securities
of the Company, Change in Control, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, other similar
corporate transaction or event, other unusual or nonrecurring transaction or
event affecting the Company or its financial statements or any change in any
Applicable Laws or accounting principles, the Administrator, on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event (except that
action to give effect to a change in Applicable Law or accounting principles may
be made within a reasonable period of time after such change) and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to (x) prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award granted or issued under
the Plan, (y) to facilitate such transaction or event or (z) give effect to such
changes in Applicable Laws or accounting principles:

 

(a)            To provide for the cancellation of any such Award in exchange for
either an amount of cash or other property with a value equal to the amount that
could have been obtained upon the exercise or settlement of the vested portion
of such Award or realization of the Participant’s rights under the vested
portion of such Award, as applicable; provided that, if the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights, in any case, is equal to or
less than zero, then the Award may be terminated without payment;

 

(b)            To provide that such Award shall vest and, to the extent
applicable, be exercisable as to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the provisions of such Award;

 

(c)            To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by awards covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and/or applicable exercise or purchase price, in all cases, as
determined by the Administrator;

 



5 

 

 

(d)            To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards and/or
with respect to which Awards may be granted under the Plan (including, but not
limited to, adjustments of the limitations in Article IV hereof on the maximum
number and kind of shares which may be issued) and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards;

 

(e)            To replace such Award with other rights or property selected by
the Administrator; and/or

 

(f)            To provide that the Award will terminate and cannot vest, be
exercised or become payable after the applicable event.

 

8.3            Administrative Stand Still. In the event of any pending stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

 

8.4            General. Except as expressly provided in the Plan or the
Administrator’s action under the Plan, no Participant will have any rights due
to any subdivision or consolidation of Shares of any class, dividend payment,
increase or decrease in the number of Shares of any class or dissolution,
liquidation, merger, or consolidation of the Company or other corporation.
Except as expressly provided with respect to an Equity Restructuring under
Section 8.1 above or the Administrator’s action under the Plan, no issuance by
the Company of Shares of any class, or securities convertible into Shares of any
class, will affect, and no adjustment will be made regarding, the number of
Shares subject to an Award or the Award’s grant or exercise price. The existence
of the Plan, any Award Agreements and the Awards granted hereunder will not
affect or restrict in any way the Company’s right or power to make or authorize
(i) any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, (ii) any merger, consolidation
dissolution or liquidation of the Company or sale of Company assets or (iii) any
sale or issuance of securities, including securities with rights superior to
those of the Shares or securities convertible into or exchangeable for Shares.
The Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

 

ARTICLE IX.
General Provisions Applicable to Awards

 

9.1            Transferability. Except as the Administrator may determine or
provide in an Award Agreement or otherwise for Awards other than Incentive Stock
Options, Awards may not be sold, assigned, transferred, pledged or otherwise
encumbered, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, or, subject to the Administrator’s consent,
pursuant to a domestic relations order, and, during the life of the Participant,
will be exercisable only by the Participant. References to a Participant, to the
extent relevant in the context, will include references to a Participant’s
authorized transferee that the Administrator specifically approves.

 

9.2            Documentation. Each Award will be evidenced in an Award
Agreement, which may be written or electronic, as the Administrator determines.
Each Award may contain terms and conditions in addition to those set forth in
the Plan.

 



6 

 

 

9.3            Discretion. Except as the Plan otherwise provides, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award to a Participant need not be identical, and the Administrator need
not treat Participants or Awards (or portions thereof) uniformly.

 

9.4            Termination of Status. The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.

 

9.5            Withholding. Each Participant must pay the Company, or make
provision satisfactory to the Administrator for payment of, any taxes required
by law to be withheld in connection with such Participant’s Awards by the date
of the event creating the tax liability. The Company may deduct an amount
sufficient to satisfy such tax obligations based on the applicable statutory
withholding rates (or such other rate as may be determined by the Company after
considering any accounting consequences or costs) from any payment of any kind
otherwise due to a Participant. Subject to Section 10.8 and any Company insider
trading policy (including blackout periods), Participants may satisfy such tax
obligations (i) in cash, by wire transfer of immediately available funds, by
check made payable to the order of the Company, provided that the Company may
limit the use of the foregoing payment forms if one or more of the payment forms
below is permitted, (ii) to the extent permitted by the Administrator, in whole
or in part by delivery of Shares, including Shares retained from the Award
creating the tax obligation, valued at their Fair Market Value, (iii) if there
is a public market for Shares at the time the tax obligations are satisfied,
unless the Company otherwise determines, (A) delivery (including telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax withholding; provided that
such amount is paid to the Company at such time as may be required by the
Administrator, or (iv) to the extent permitted by the Company, any combination
of the foregoing payment forms approved by the Administrator. If any tax
withholding obligation will be satisfied under clause (ii) of the immediately
preceding sentence by the Company’s retention of Shares from the Award creating
the tax obligation and there is a public market for Shares at the time the tax
obligation is satisfied, the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on the applicable
Participant’s behalf some or all of the Shares retained and to remit the
proceeds of the sale to the Company or its designee, and each Participant’s
acceptance of an Award under the Plan will constitute the Participant’s
authorization to the Company and instruction and authorization to such brokerage
firm to complete the transactions described in this sentence.

 

9.6            Amendment of Award; Repricing. The Administrator may amend,
modify or terminate any outstanding Award, including by substituting another
Award of the same or a different type, changing the exercise or settlement date,
and converting an Incentive Stock Option to a Non-Qualified Stock Option. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Notwithstanding the foregoing or
anything in the Plan to the contrary, the Administrator may not, except pursuant
to Article VIII, without the approval of the stockholders of the Company, reduce
the exercise price per share of outstanding Options or Stock Appreciation Rights
or cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other Awards or Options or Stock Appreciation Rights with an exercise price per
share that is less than the exercise price per share of the original Options or
Stock Appreciation Rights.

 



7 

 

 

9.7            Conditions on Delivery of Stock. The Company will not be
obligated to deliver any Shares under the Plan or remove restrictions from
Shares previously delivered under the Plan until (i) all Award conditions have
been met or removed to the Company’s satisfaction, (ii) as determined by the
Company, all other legal matters regarding the issuance and delivery of such
Shares have been satisfied, including any applicable securities laws and stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Administrator deems necessary or appropriate to satisfy any Applicable Laws. The
Company’s inability to obtain authority from any regulatory body having
jurisdiction, which the Administrator determines is necessary to the lawful
issuance and sale of any securities, will relieve the Company of any liability
for failing to issue or sell such Shares as to which such requisite authority
has not been obtained.

 

9.8            Acceleration. The Administrator may at any time provide that any
Award will become immediately vested and fully or partially exercisable, free of
some or all restrictions or conditions, or otherwise fully or partially
realizable.

 

9.9            Additional Terms of Incentive Stock Options. The Administrator
may grant Incentive Stock Options only to employees of the Company, any of its
present or future parent or subsidiary corporations, as defined in
Sections 424(e) or (f) of the Code, respectively, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code. If an Incentive Stock Option is granted to a Greater Than 10% Stockholder,
the exercise price will not be less than 110% of the Fair Market Value on the
Option’s grant date, and the term of the Option will not exceed five years. All
Incentive Stock Options will be subject to and construed consistently with
Section 422 of the Code. By accepting an Incentive Stock Option, the Participant
agrees to give prompt notice to the Company of dispositions or other transfers
(other than in connection with a Change in Control) of Shares acquired under the
Option made within (i) two years from the grant date of the Option or (ii) one
year after the transfer of such Shares to the Participant, specifying the date
of the disposition or other transfer and the amount the Participant realized, in
cash, other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason, including
becoming exercisable with respect to Shares having a fair market value exceeding
the $100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Stock Option.

 

ARTICLE X.
Miscellaneous

 

10.1            No Right to Employment or Other Status. No person will have any
claim or right to be granted an Award, and the grant of an Award will not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan or any Award, except as expressly
provided in an Award Agreement.

 

10.2            No Rights as Stockholder; Certificates. Subject to the Award
Agreement, no Participant or Designated Beneficiary will have any rights as a
stockholder with respect to any Shares to be distributed under an Award until
becoming the record holder of such Shares. Notwithstanding any other provision
of the Plan, unless the Administrator otherwise determines or Applicable Laws
require, the Company will not be required to deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares may be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator). The Company may place legends on
stock certificates issued under the Plan that the Administrator deems necessary
or appropriate to comply with Applicable Laws.

 



8 

 

 

10.3            Effective Date and Term of Plan. The Plan will become effective
on the date the Plan is approved by the Company’s stockholders and, unless
earlier terminated by the Board, will remain in effect until March 26, 2030,
which is the day prior to the tenth anniversary of the date the Board adopted
the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, the Plan will not become effective, no Awards will be granted
under the Plan and the Prior Plan will continue in full force and effect in
accordance with their terms.

 

10.4            Amendment of Plan. The Administrator may amend, suspend or
terminate the Plan at any time; provided that no amendment, other than an
increase to the Overall Share Limit, may materially and adversely affect any
Award outstanding at the time of such amendment without the affected
Participant’s consent. No Awards may be granted under the Plan during any
suspension period or after Plan termination. Awards outstanding at the time of
any Plan suspension or termination will continue to be governed by the Plan and
the Award Agreement, as in effect before such suspension or termination. The
Board will obtain stockholder approval of any Plan amendment to the extent
necessary to comply with Applicable Laws.

 

10.5            Provisions for Foreign Participants. The Administrator may
modify Awards granted to Participants who are foreign nationals or employed
outside the United States or establish subplans or procedures under the Plan to
address differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

10.6            Section 409A.

 

(a)            General. The Company intends that all Awards be structured to
comply with, or be exempt from, Section 409A, such that no adverse tax
consequences, interest, or penalties under Section 409A apply. Notwithstanding
anything in the Plan or any Award Agreement to the contrary, the Administrator
may, without a Participant’s consent, amend this Plan or Awards, adopt policies
and procedures, or take any other actions (including amendments, policies,
procedures and retroactive actions) as are necessary or appropriate to preserve
the intended tax treatment of Awards, including any such actions intended to
(A) exempt this Plan or any Award from Section 409A, or (B) comply with
Section 409A, including regulations, guidance, compliance programs and other
interpretative authority that may be issued after an Award’s grant date. The
Company makes no representations or warranties as to an Award’s tax treatment
under Section 409A or otherwise. The Company will have no obligation under this
Section 10.6 or otherwise to avoid the taxes, penalties or interest under
Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute noncompliant “nonqualified deferred
compensation” subject to taxes, penalties or interest under Section 409A.

 

(b)            Separation from Service. If an Award constitutes “nonqualified
deferred compensation” under Section 409A, any payment or settlement of such
Award upon a termination of a Participant’s Service Provider relationship will,
to the extent necessary to avoid taxes under Section 409A, be made only upon the
Participant’s “separation from service” (within the meaning of Section 409A),
whether such “separation from service” occurs upon or after the termination of
the Participant’s Service Provider relationship. For purposes of this Plan or
any Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

 

(c)            Payments to Specified Employees. Notwithstanding any contrary
provision in the Plan or any Award Agreement, any payment(s) of “nonqualified
deferred compensation” required to be made under an Award to a “specified
employee” (as defined under Section 409A and as the Administrator determines)
due to his or her “separation from service” will, to the extent necessary to
avoid taxes under Section 409A(a)(2)(B)(i) of the Code, be delayed for the
six-month period immediately following such “separation from service” (or, if
earlier, until the specified employee’s death) and will instead be paid (as set
forth in the Award Agreement) on the day immediately following such six-month
period or as soon as administratively practicable thereafter (without interest).
Any payments of “nonqualified deferred compensation” under such Award payable
more than six months following the Participant’s “separation from service” will
be paid at the time or times the payments are otherwise scheduled to be made.

 



9 

 

 

10.7            Limitations on Liability. Notwithstanding any other provisions
of the Plan, no individual acting as a director, officer, other employee or
agent of the Company or any Subsidiary will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan or any Award, and
such individual will not be personally liable with respect to the Plan because
of any contract or other instrument executed in his or her capacity as an
Administrator, director, officer, other employee or agent of the Company or any
Subsidiary. The Company will indemnify and hold harmless each director, officer,
other employee and agent of the Company or any Subsidiary that has been or will
be granted or delegated any duty or power relating to the Plan’s administration
or interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith.

 

10.8            Lock-Up Period. The Company may, at the request of any
underwriter representative or otherwise, in connection with registering the
offering of any Company securities under the Securities Act, prohibit
Participants from, directly or indirectly, selling or otherwise transferring any
Shares or other Company securities during a period of up to one hundred eighty
days following the effective date of a Company registration statement filed
under the Securities Act, or such longer period as determined by the
underwriter.

 

10.9            Data Privacy. As a condition for receiving any Award, each
Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
section by and among the Company and its Subsidiaries and affiliates exclusively
for implementing, administering and managing the Participant’s participation in
the Plan. The Company and its Subsidiaries and affiliates may hold certain
personal information about a Participant, including the Participant’s name,
address and telephone number; birthdate; social security, insurance number or
other identification number; salary; nationality; job title(s); any Shares held
in the Company or its Subsidiaries and affiliates; and Award details, to
implement, manage and administer the Plan and Awards (the “Data”). The Company
and its Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

 



10 

 

 

10.10            Severability. If any portion of the Plan or any action taken
under it is held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Plan, and the Plan will be construed
and enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

 

10.11            Governing Documents. If any contradiction occurs between the
Plan and any Award Agreement or other written agreement between a Participant
and the Company (or any Subsidiary) that the Administrator has approved, the
Plan will govern, unless it is expressly specified in such Award Agreement or
other written document that a specific provision of the Plan will not apply.

 

10.12            Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the State of Delaware.

 

10.13            Claw-back Provisions. All Awards (including any proceeds, gains
or other economic benefit the Participant actually or constructively receives
upon receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

 

10.14            Titles and Headings. The titles and headings in the Plan are
for convenience of reference only and, if any conflict, the Plan’s text, rather
than such titles or headings, will control.

 

10.15            Conformity to Securities Laws. Participant acknowledges that
the Plan is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

 

10.16            Relationship to Other Benefits. No payment under the Plan will
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except as expressly provided in writing in such other
plan or an agreement thereunder.

 

10.17            Broker-Assisted Sales. In the event of a broker-assisted sale
of Shares in connection with the payment of amounts owed by a Participant under
or with respect to the Plan or Awards, including amounts to be paid under the
final sentence of Section 9.5: (a) any Shares to be sold through the
broker-assisted sale will be sold on the day the payment first becomes due, or
as soon thereafter as practicable; (b) such Shares may be sold as part of a
block trade with other Participants in the Plan in which all participants
receive an average price; (c) the applicable Participant will be responsible for
all broker’s fees and other costs of sale, and by accepting an Award, each
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
Company or its designee receives proceeds of such sale that exceed the amount
owed, the Company will pay such excess in cash to the applicable Participant as
soon as reasonably practicable; (e) the Company and its designees are under no
obligation to arrange for such sale at any particular price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the Participant’s
applicable obligation, the Participant may be required to pay immediately upon
demand to the Company or its designee an amount in cash sufficient to satisfy
any remaining portion of the Participant’s obligation.

 



11 

 

 

ARTICLE XI.
Definitions

 

As used in the Plan, the following words and phrases will have the following
meanings:

 

11.1            “Administrator” means the Board or a Committee to the extent
that the Board’s powers or authority under the Plan have been delegated to such
Committee.

 

11.2            “Applicable Laws” means the requirements relating to the
administration of equity incentive plans under U.S. federal and state
securities, tax and other applicable laws, rules and regulations, the applicable
rules of any stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws and rules of any foreign country or
other jurisdiction where Awards are granted.

 

11.3            “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units or Other Stock or Cash Based Awards.

 

11.4            “Award Agreement” means a written agreement evidencing an Award,
which may be electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.

 

11.5            “Board” means the Board of Directors of the Company.

 

11.6            “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company and its
Subsidiaries and affiliates having “cause” to terminate a Participant’s
employment or service, as defined in any employment or consulting agreement or
similar document or policy between the Participant and the Company and its
Subsidiaries and affiliates in effect at the time of such termination or (ii) in
the absence of any such employment or consulting agreement, document or policy
(or the absence of any definition of “Cause” contained therein), (A) a material
breach or material default (including, without limitation, any material
dereliction of duty) by Participant of any agreement between the Participant and
the Company, except for any such breach or default which is caused by the
Participant’s Disability (as determined by a neutral physician), or a repeated
failure by the Participant to follow the direction of a duly authorized
representative of the Company; (B) gross negligence, willful misfeasance or
breach of fiduciary duty to the Company and its Subsidiaries and affiliates by
the Participant; (C) the commission by the Participant of an act or omission
involving fraud, embezzlement, misappropriation or dishonesty in connection with
the Participant’s duties to the Company and its Subsidiaries and affiliates
or that is otherwise likely to be injurious to the business or reputation of the
Company and its Subsidiaries and affiliates; or (D) the Participant’s conviction
of, indictment for, or pleading guilty or nolo contendere to,  any (x) felony or
(y) other crime involving fraud or moral turpitude. Any determination of whether
Cause exists shall be made by the Administrator in its sole discretion.

 

11.7            “Change in Control” means and includes each of the following:

 

(a)            A transaction or series of transactions (other than an offering
of Common Stock to the general public through a registration statement filed
with the Securities and Exchange Commission or a transaction or series of
transactions that meets the requirements of clauses (i) and (ii) of
subsection (c) below) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other
than the Company, any of its Subsidiaries, an employee benefit plan maintained
by the Company or any of its Subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or

 



12 

 

 

(b)            During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
Director(s) (other than a Director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
subsections (a) or (c)) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the Directors then still in office who either were Directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(c)            The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)            which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)            after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii) as beneficially owning 50% or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

11.8            “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations issued thereunder.

 



13 

 

 

11.9            “Committee” means one or more committees or subcommittees of the
Board, which may include one or more Company directors or executive officers, to
the extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of
Rule 16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

 

11.10            “Common Stock” means the common stock of the Company.

 

11.11            “Company” means BioXcel Therapeutics, Inc., a Delaware
corporation, or any successor.

 

11.12            “Consultant” means any person, including any adviser, engaged
by the Company or its parent or Subsidiary to render services to such entity if
the consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

 

11.13            “Designated Beneficiary” means the beneficiary or beneficiaries
the Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

 

11.14            “Director” means a Board member.

 

11.15            “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, as amended.

 

11.16            “Dividend Equivalents” means a right granted to a Participant
under the Plan to receive the equivalent value (in cash or Shares) of dividends
paid on Shares.

 

11.17            “Employee” means any employee of the Company or its
Subsidiaries.

 

11.18            “Equity Restructuring” means a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other Company securities) or the share
price of Common Stock (or other Company securities) and causes a change in the
per share value of the Common Stock underlying outstanding Awards.

 

11.19            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

11.20            “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Common Stock as quoted on such exchange for such date, or if no
sale occurred on such date, the last day preceding such date during which a sale
occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (ii) if the Common Stock is not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.

 



14 

 

 

11.21            “Greater Than 10% Stockholder” means an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

 

11.22            “Incentive Stock Option” means an Option intended to qualify as
an “incentive stock option” as defined in Section 422 of the Code.

 

11.23            “Non-Qualified Stock Option” means an Option not intended or
not qualifying as an Incentive Stock Option.

 

11.24            “Option” means an option to purchase Shares.

 

11.25            “Other Stock or Cash Based Awards” means cash awards, awards of
Shares, and other awards valued wholly or partially by referring to, or are
otherwise based on, Shares or other property.

 

11.26            “Overall Share Limit” means the sum of (i) 911,000 Shares;
(ii) any shares of Common Stock which remain available for future grants under
the Prior Plan as of immediately prior to approval of the Plan by the Company’s
stockholders; (iii) any shares of Common Stock which are subject to Prior Plan
Awards which become available for issuance under the Plan pursuant to
Article IV; and (iv) an annual increase on the first day of each calendar year
beginning January 1, 2021 and ending on and including January 1, 2030, equal to
the lesser of (A) 4% of the aggregate number of shares of Common Stock
outstanding on the final day of the immediately preceding calendar year and
(B) such smaller number of Shares as is determined by the Board.

 

11.27            “Participant” means a Service Provider who has been granted an
Award.

 

11.28            “Performance Criteria” mean the criteria (and adjustments) that
the Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on stockholders’ equity; total stockholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; customer satisfaction/growth; customer service;
employee satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company or a
Subsidiary, or based upon performance relative to performance of other companies
or upon comparisons of any of the indicators of performance relative to
performance of other companies. The Committee may provide for exclusion of the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of outstanding shares,
(l) conversion of some or all of convertible securities to Common Stock, (m) any
business interruption event (n) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles, or
(o) the effect of changes in other laws or regulatory rules affecting reported
results.

 



15 

 

 

11.29            “Plan” means this 2020 Incentive Award Plan.

 

11.30            “Prior Plan” means, the Company’s 2017 Equity Incentive Plan.

 

11.31            “Prior Plan Award” means an award outstanding under the Prior
Plan as of immediately prior to approval of the Plan by the Company’s
stockholders.

 

11.32            “Restricted Stock” means Shares awarded to a Participant under
Article VI subject to certain vesting conditions and other restrictions.

 

11.33            “Restricted Stock Unit” means an unfunded, unsecured right to
receive, on the applicable settlement date, one Share or an amount in cash or
other consideration determined by the Administrator to be of equal value as of
such settlement date, subject to certain vesting conditions and other
restrictions.

 

11.34            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act.

 

11.35            “Section 409A” means Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder.

 

11.36            “Securities Act” means the Securities Act of 1933, as amended.

 

11.37            “Service Provider” means an Employee, Consultant or Director.

 

11.38            “Shares” means shares of Common Stock.

 

11.39            “Stock Appreciation Right” means a stock appreciation right
granted under Article V.

 

11.40            “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

 

11.41            “Substitute Awards” shall mean Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

 

11.42            “Termination of Service” means the date the Participant ceases
to be a Service Provider.

 

* * * * *

 



16 

 

